       Case 3:18-cv-01502-RNC Document 199 Filed 03/19/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

VERNON HORN,                            :       CIVIL NO. 3:18-CV-1502(RNC)
    Plaintiff,                          :       consolidated for discovery purposes
                                        :       with 3:19-CV-0388(RNC)
      v.                                :
                                        :
CITY OF NEW HAVEN, et al.,              :       MARCH 19, 2021
     Defendants.



MARQUIS JACKSON,                        :       CIVIL NO. 3:19-CV-388 (RNC)
    Plaintiff,                          :       consolidated for discovery purposes
                                        :       with 3:18-CV-1502(RNC)
      v.                                :
                                        :
CITY OF NEW HAVEN, et al.,              :       MARCH 19, 2021
     Defendants.

    CONSENT MOTION FOR EXTENSION OF TIME FOR DEFENDANT
        STEPHENSON TO MAKE HIS EXPERT DISCLOSURES
             AND CORRESPONDING DEPOSITIONS

      Defendant Stephenson moves for an extension of time of the March 31, 2021

deadline to make his expert disclosures and seeks to have that deadline extended

until and including April 30, 2021 in the above-captioned cases, with corresponding

depositions to take place thereafter.       Plaintiff Horn and Plaintiff Jackson both

consent to this extension.     There have been previous extensions of expert

disclosures in these cases. The current deadlines cannot be met despite diligent

effort. Most important, good cause exists to grant this motion, as the defendant’s

expert to be disclosed is of advanced age and experiencing serious symptoms and

feelings of illness following a COVID19 vaccination.        Therefore, in light of the


ORAL ARGUMENT NOT REQUESTED
       Case 3:18-cv-01502-RNC Document 199 Filed 03/19/21 Page 2 of 3




health and safety risks, defendant Stephenson respectfully requests that the Court

grant this motion.



      WHEREFORE, the Court should grant this motion and extend Stephenson’s

expert disclosure deadline from March 31, 2021 until and including April 30, 2021

and extend the deadlines for corresponding depositions of Stephenson’s expert

disclosures accordingly.



                                            Respectfully submitted,

                                            DEFENDANT
                                            Stephenson

                                            WILLIAM TONG
                                            ATTORNEY GENERAL



                                        BY:__/s/_Stephen R. Finucane_______________
                                          Stephen R. Finucane
                                          Assistant Attorney General
                                          110 Sherman Street
                                          Hartford, CT 06105
                                          Federal Bar #ct30030
                                          E-Mail: stephen.finucane@ct.gov
                                          Tel: (860) 808-5450
                                          Fax: (860) 808-5591




                                        2
       Case 3:18-cv-01502-RNC Document 199 Filed 03/19/21 Page 3 of 3




                                 CERTIFICATION

      I hereby certify that on March 19, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                        __/s/_Stephen R. Finucane_____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General




                                           3
